MANDATE

THE STATE OF TEXAS

TO THE 218TH JUDICIAL DISTRICT COURT OF ATASCOSA COUNTY, GREETINGS:

Before our Court of Appeals for the Fourth District of Texas on April 23, 2014, the cause upon appeal to revise
or reverse your judgment between

Schmidt Land Services, Inc., Appellant

V.

Unifirst Corporation and Unifirst Holdings Inc. Successor in Merger to Unifirst Holdings LP D/B/A Unifirst,
Appellee

No. 04-13-00206-CV and Tr. Ct. No. 12-09-0834-CVA

was determined, and therein our said Court of Appeals made its order in these words:


     In accordance with this court’s opinion of this date, the trial court’s order
is AFFIRMED. We tax costs of this appeal against Appellant Schmidt Land
Services, Inc.
WHEREFORE, WE COMMAND YOU to observe the order of our said Court of Appeals for the Fourth
District of Texas, in this behalf and in all things have the order duly recognized, obeyed, and executed.

WITNESS the Hon. Catherine Stone, Chief Justice of the Court of Appeals for the Fourth District of Texas,
with the seal of the Court affixed and the City of San Antonio on January 22, 2015.

                                                           KEITH E. HOTTLE, CLERK



                                                           ____________________________
                                                           Cynthia A. Martinez
                                                           Deputy Clerk, Ext. 3853
                                            BILL OF COSTS

       TEXAS COURT OF APPEALS, FOURTH DISTRICT, AT SAN ANTONIO

                                       No. 04-13-00206-CV

                                   Schmidt Land Services, Inc.

                                                     v.

  Unifirst Corporation and Unifirst Holdings Inc. Successor in Merger to Unifirst Holdings LP
                                         D/B/A Unifirst

     (NO. 12-09-0834-CVA IN 218TH JUDICIAL DISTRICT COURT OF ATASCOSA COUNTY)


TYPE OF FEE                  CHARGES        PAID            BY
MOTION FEE                         $10.00   E-PAID          LEE ELMS
REPORTER'S RECORD                 $120.00   PAID            RICHEY GENTRY
FILING                            $100.00   PAID            ELMS HARMON MACCHIA
SUPREME COURT CHAPTER 51
FEE                                $50.00   PAID            ELMS HARMON MACCHIA
INDIGENT                           $25.00   PAID            ELMS HARMON MACCHIA
CLERK'S RECORD                      $0.00   UNKNOWN


       Balance of costs owing to the Fourth Court of Appeals, San Antonio, Texas: 0.00


       Court costs in this cause shall be paid as per the Judgment issued by this Court.


     I, KEITH E. HOTTLE, CLERK OF THE FOURTH COURT OF APPEALS OF THE STATE OF
TEXAS, do hereby certify that the above and foregoing is a true and correct copy of the cost bill of
THE COURT OF APPEALS FOR THE FOURTH DISTRICT OF TEXAS, showing the charges and
payments, in the above numbered and styled cause, as the same appears of record in this office.

      IN TESTIMONY WHEREOF, witness my hand and the Seal of the COURT OF APPEALS for
the Fourth District of Texas, this January 22, 2015.

                                                          KEITH E. HOTTLE, CLERK


                                                          ____________________________
                                                          Cynthia A. Martinez
                                                          Deputy Clerk, Ext. 3853